        Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 1 of 7



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          PLAINTIFFS’ BRIEF REGARDING
MENDOZA JERONIMO, CORAIMA                        RISK OF REINFECTION
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG,

                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                            CASE NO. 3:20-CV-02731-VC
                    PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
       Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 2 of 7



BREE BERNWANGER* (NY SBN 5036397)       MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                  mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)             COOLEY LLP
hrodarte@lccrsf.org                     101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                  San Francisco, CA 94111
CIVIL RIGHTS OF                         Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                  Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                 TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631               tcook@cooley.com
                                        FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)                698807)*
judah@lakinwille.com                    funger@cooley.com
AMALIA WILLE (SBN 293342)               COOLEY LLP
amalia@lakinwille.com                   500 Boylston Street
LAKIN & WILLE LLP                       Boston, MA 02116
1939 Harrison Street, Suite 420         Telephone: (617) 937-2300
Oakland, CA 94612                       Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219               Attorneys for Petitioners-Plaintiffs

JORDAN WELLS (SBN 326491)               *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                           CASE NO. 3:20-CV-02731-VC
                   PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
           Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 3 of 7




         On September 11, 2020, this Court ordered parties to “file a letter brief (along with any

key supporting materials) on the most recent information regarding the risk of reinfection from

Covid-19.” Dkt. 686. Plaintiffs submit the attached Supplemental Declaration of Dr. Akiko

Iwasaki, Ph.D., Regarding Risk of COVID-19 Reinfection (“Iwasaki Supp. Dec.”) which

includes citations to the most relevant recent medical and scientific research and

recommendations concerning the question posed by the Court.1 “Reinfection,” as referred to in

Dr. Iwasaki’s declaration and herein, means a subsequent COVID-19 infection different from the

initial infection. Although this is a rapidly-evolving area of medical research, the current

scientific consensus is that reinfection is possible, can cause severe illness, and can lead to

transmission of the virus to others. For those reasons, the Centers for Disease Control and

Prevention (CDC) and other public health experts instruct that COVID-19 survivors undertake

the same risk mitigation efforts as people who have not yet been infected.

    I.      Reinfection Is Possible

         There is a “growing scientific consensus that reinfection is possible.” Iwasaki Supp. Dec.

at ¶¶ 7, 19, 29. While there may be some natural immunity that results from an initial infection,

that is both uncertain and, if it exists at all, short-lived (i.e., two or three months). Id. at ¶¶ 7, 16-

17, 29. Indeed, in response to erroneous reporting suggesting even a short-term immunity from

reinfection, the CDC recently clarified that the “science does not imply a person is immune to

reinfection with SARS-CoV-2, the virus that causes COVID-19, in the 3 months following

infection.” CDC, “Updated Isolation Guidance Does Not Imply Immunity to COVID-19,” Aug.



1
  Dr. Iwasaki is a Professor of Immunobiology and Molecular, Cellular and Developmental
Biology at Yale University School of Medicine and an Investigator at the Howard Hughes
Medical Institute, one of the world’s most renowned medical research organizations. There she
supervises a lab dedicated to immunological research which is currently researching the immune
response to SARS-CoV-2. See Iwasaki Supp. Dec. at ¶ 1; Dkt. 229-16 (Iwasaki Dec.) ¶¶ 1-5.
                                                1
                                  CASE NO. 3:20-CV-02731-VC
                       PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
             Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 4 of 7




14, 2020, at https://www.cdc.gov/media/releases/2020/s0814-updated-isolation-guidance.html

(hereinafter “CDC August Clarification”). See also Iwasaki Supp. Dec. ¶ 13.

    II.       Reinfection May Cause Severe Illness or Death

           As with an initial infection, reinfection with COVID-19 carries a risk of serious illness or

death. Id. at ¶¶ 7, 14-15, 29. An individual may suffer more or less serious health outcomes upon

reinfection as compared to the initial infection. Id. at ¶¶ 7, 14-15, 29. This is evident by

confirmed reinfections (where genetic testing shows different strains of virus with each

infection), including with a young and otherwise healthy individual, with no pre-existing

conditions suggestive of immunosuppression, whose reinfection 48 days after an initial infection

led to his hospitalization. See id. at ¶ 14, citing Tillett R, et al., “Genomic evidence for a case of

reinfection with SARS-CoV-2,” SSRN, Aug. 25, 2020, at

https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3680955.

           Severe health outcomes from COVID-19 may be immediately evident or may appear—or

continue—weeks or months after an initial infection. Importantly, “recovery” from COVID-19 –

as defined based on the passage of time and the diminution of COVID-19 symptoms – connotes

the cessation of infectiousness from the initial infection, but does not guarantee that a person is

no longer at risk of severe health outcomes as a result of their initial infection. Id. at ¶¶ 20, 22, 26

(“Continuing symptoms can be quite severe and long-lasting in some people, who are sometimes

self-described as COVID-19 “long haulers.” . . . Thus, an initial reduction of symptoms or

decline in infectiousness should not always be equated with a full recovery.”).

    III.      Reinfections Permit COVID-19 Transmission

           People reinfected with COVID-19—whether they are asymptomatic or suffering from

severe COVID-19—also may transmit the virus to others as they could with the initial infection.


                                             2
                                 CASE NO. 3:20-CV-02731-VC
                         PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
           Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 5 of 7




Id. at ¶¶ 7, 18, 29. For this reason, the World Health Organization (WHO) has cautioned against

relying on evidence of prior infection to justify discounting public health precautions to avoid

transmission. WHO, “Scientific Brief: ‘Immunity passports’ in the context of COVID-19,” Apr.

24, 2020, at https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-

context-of-covid-19 (hereinafter “WHO, COVID-19 ‘Immunity Passports’”) (“People who

assume that they are immune to a second infection because they have received a positive test

result may ignore public health advice. The use of such [immunity] certificates [confirming a

prior infection] may therefore increase the risks of continued transmission.”). As the WHO

warned, presuming immunity following an initial infection endangers public health and may be a

cause of further spread of the disease.

         The transmission period during an initial infection with the virus depends on viral load

while infected, but “is still believed to be limited to no more than 20 days” for individuals with

severe symptoms, and for a shorter time period for those with more mild disease. Id. at ¶ 11.

After this initial period the virus may still be present in an individual’s body, but it is generally

understood that individuals cannot infect others. Id. ¶ 12. Reinfection, though, involves a new

infection that is capable of transmission. Id. ¶¶ 14, 18.

   IV.      Mitigation Strategies for Reinfection Are Identical to Mitigation Strategies for
            Initial Infection

         Acknowledging the risk of reinfection, the CDC and the World Health Organization

(WHO) have urged people to continue to take precautions—such as social distancing and

avoiding unnecessary gatherings—to avoid infection regardless of whether or not they have

previously been infected. Id. at ¶ 8 (“These precautions, including especially social distancing,

are necessary in order to protect both individual and public health.”), Id. at ¶ 23, citing CDC

August Clarification, supra (“CDC recommends that all people, whether or not they have had

                                           3
                               CASE NO. 3:20-CV-02731-VC
                       PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
           Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 6 of 7




COVID-19, take steps to prevent getting and spreading COVID-19.”); WHO, COVID-19

“Immunity Passports,” supra.

       Dr. Iwasaki, informed by the latest medical literature and the recommendations of the

CDC and the WHO, recommends:

       •    Individuals previously-infected with COVID-19 should be removed from isolation

            after either a negative test or a time- and symptom-based analysis, as outlined in id. at

            ¶ 21. Relying on this analysis confirms a person is no longer infectious (from an

            initial infection) but does not confirm that they no longer have COVID-related

            medical needs or no longer have a risk of infectiousness from a subsequent

            reinfection. Id. at ¶¶ 21-22 (“An individual should continue to have close health

            monitoring and observation even if symptoms and passage of time indicate that they

            are no longer infectious.”).

       •    All individuals, whether never infected or deemed “recovered” from infection, should

            take equal precautions to avoid infection or reinfection, including social distancing.

            Id. at ¶¶ 23-24, 28, 29.

       •    Individuals deemed “recovered” from COVID-19 should continue to be monitored for

            deteriorating health from an initial infection, as well as symptoms which might

            suggest re-infection. Id. at ¶¶ 22, 26.

       •    Recognizing the continued need to efficiently identify and respond to any infections

            or outbreaks in a congregate facility such as Mesa Verde and Yuba County Jail,

            detained individuals deemed “recovered” from COVID-19 should continue to be

            tested frequently and with rapid results, beginning two to three months after an initial

            infection (at which time there are no longer risks of false positives from residue of the


                                           4
                               CASE NO. 3:20-CV-02731-VC
                       PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
          Case 3:20-cv-02731-VC Document 698 Filed 09/17/20 Page 7 of 7




           virus from the initial infection). Id. at ¶¶ 9, 12-13, 25-27. Individuals deemed

           “recovered” from COVID-19 should also be tested if they demonstrate symptoms of

           COVID-19 which might suggest reinfection. Id. at ¶¶ 9, 26.

       As Dr. Iwasaki makes clear: “It is not safe to assume that individuals who have been

infected previously are not at risk of reinfection, or are not at risk of a more serious infection, or

are not at risk of transmission of the virus to others. Given the high risks of transmission of

COVID-19 in a congregate setting such as the facilities at issue in this litigation, and the risk of

severe illness or death which can result from infection, precautions should be taken to avoid

reinfection and the risk of further outbreaks.” Id. at ¶ 29.

Dated: September 17, 2020                           Respectfully submitted,


Bree Bernwanger                                     /s/ Emilou MacLean
Hayden Rodarte                                      Manohar Raju
LAWYERS’ COMMITTEE FOR                              Public Defender
CIVIL RIGHTS OF                                     Matt Gonzalez
SAN FRANCISCO BAY AREA                              Chief Attorney
                                                    Francisco Ugarte
Martin S. Schenker                                  Genna Ellis Beier
Timothy W. Cook                                     Emilou H. MacLean
Francisco M. Unger                                  OFFICE OF THE PUBLIC DEFENDER
COOLEY LLP                                          SAN FRANCISCO

Judah Lakin                                         William S. Freeman
Amalia Wille                                        Sean Riordan
LAKIN & WILLE LLP                                   Angélica Salceda
                                                    AMERICAN CIVIL LIBERTIES UNION
Jordan Wells                                        FOUNDATION OF NORTHERN
Stephanie Padilla                                   CALIFORNIA
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN                              Attorneys for Petitioners-Plaintiffs
CALIFORNIA




                                           5
                               CASE NO. 3:20-CV-02731-VC
                       PLAINTIFFS’ BRIEF RE RISK OF REINFECTION
